 Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 1 of 21 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

                                   Case No.

CITY OF OCALA,

                      Plaintiff,

v.

3M COMPANY, TYCO FIRE
PRODUCTS LP, CHEMGUARD, INC.,
BUCKEYE FIRE EQUIPMENT COMPANY,
NATIONAL FOAM, INC., ANGUS FIRE
ARMOUR CORPORATION, KIDDE-
FENWAL, INC., KIDDE PLC, INC.,
UNITED TECHNOLOGIES
CORPORATION, UTC FIRE & SECURITY
AMERICAS CORP., INC., CHUBB FIRE,
LTD., ARKEMA, INC., AGC CHEMICALS
AMERICAS, INC., BASF CORP.,
CLARIANT CORP., DYNAX CORP., E.I.
DU PONT DE NEMOURS AND CO.,
DUPONT DE NEMOURS, INC., CORTEVA,
INC., THE CHEMOURS COMPANY,
CHEMOURS COMPANY FC, LLC,


                      Defendants.

                                    NOTICE OF REMOVAL

       Defendants Tyco Fire Products LP (“Tyco”) and Chemguard, Inc. (“Chemguard”), by and

through undersigned counsel, hereby give notice of removal of this action, pursuant to 28 U.S.C.

§§ 1442(a)(1) and 1446, from the Circuit Court of the Fifth Judicial Circuit in and for Marion

County, Florida, Case No. 2020-CA-1703, to the United States District Court for the Middle

District of Florida. As grounds for removal, Tyco and Chemguard state as follows:
 Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 2 of 21 PageID 2




                                  PRELIMINARY STATEMENT

       1.         Plaintiff’s claims seek to hold Tyco, Chemguard, and certain other Defendants

liable based in part on their alleged conduct in designing, manufacturing, and selling firefighting

chemical agents, aqueous film-forming foam (“AFFF”), which were developed for sale to the

United States military and others in accordance with the military’s rigorous specifications

(“MilSpec AFFF”). One of the sites within the City of Ocala at which AFFF has been used and

released is Ocala International Airport (the “Airport”), a “Part 139” civilian airport owned and

operated by the City, which is required by law to stock and use MilSpec AFFF. Accordingly, Tyco

and Chemguard intend to assert the federal “government contractor” defense in response to

Plaintiff’s claims. Under the federal officer removal statute, 28 U.S.C. § 1442(a)(1), Tyco and

Chemguard are entitled to remove this action in order to have their federal defense adjudicated in

a federal forum. Such removal “fulfills the federal officer removal statute’s purpose of protecting

persons who, through contractual relationships with the Government, perform jobs that the

Government otherwise would have performed.” Isaacson v. Dow Chem. Co., 517 F.3d 129, 133

(2d Cir. 2008).

                                           BACKGROUND

       2.         This action was filed on October 20, 2020, in the Circuit Court of the Fifth Judicial

Circuit in and for Marion County, Florida, bearing Case No. 2020-CA-1703. DE 1-1 (Summons

and Complaint). Venue is proper in this Court pursuant to 28 U.S.C. §§ 89(b) and 1441(a) because

the Circuit Court of the Fifth Judicial Circuit in and for Marion County, Florida, is located within

the Middle District of Florida.

       3.         On December 10, 2020, Tyco received the initial Summons and Complaint (DE 1-

1). After this date, there have been no further proceedings in this action in the Circuit Court of the




                                                    2
    Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 3 of 21 PageID 3




Fifth Judicial Circuit in and for Marion County, Florida. In accordance with Local Rule 4.02(b),1

Tyco and Chemguard have filed with this Notice of Removal copies of all process, pleadings,

orders, and other papers on file in the Circuit Court of the Fifth Judicial Circuit in and for Marion

County, Florida (DE 1-1; 1-2; 1-3; 1-4; 1-5). The present Notice of Removal is timely. 28 U.S.C.

§ 1446(b).

          4.      Tyco and Chemguard are not required to notify or obtain the consent of any other

Defendant in this action in order to remove Plaintiff’s action as a whole under § 1442(a)(1). See,

e.g., Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006); Linden v. Chase

Manhattan Corp., 1999 WL 518836, at **1-2 (S.D.N.Y. July 21, 1999); Torres v. CBS News, 854

F. Supp. 245, 246 n.2 (S.D.N.Y. 1994).

          5.      Plaintiff generally alleges that certain Defendants (including Tyco and Chemguard)

have manufactured, marketed, and sold AFFF products that contain and/or break down into per-

and polyfluoroalkyl substances (PFAS), including perfluorooctane sulfonate (PFOS), perfluoro-

octanoic acid (PFOA), and perfluorohexanesulfonic acid (PFHxS), which AFFF products are or

were stored, used, or discharged at various sites in or around Ocala and locations in and around

Marion County. (Compl. ¶¶ 4, 107, 111, 166, 176). Plaintiff further alleges that these PFAS

chemicals have contaminated resources owned or managed by Plaintiff, including “drinking water

supplies and infrastructure.” (Id. ¶¶ 2, 13). Plaintiff claims that its own PFAS testing confirms

that PFAS from use of AFFF have contaminated Plaintiff’s drinking water supplies, “because of

the use of PFAS-laced AFFF products” at “locations in and around Marion County.” (Id. ¶ 176).

          6.      Plaintiff asserts claims for design defect (Compl. ¶¶ 209–218), failure to warn and

instruct (id. ¶¶ 219–230), negligence (id. ¶¶ 231–238), public nuisance (id. ¶¶ 239–259), trespass


1
    Rule 4.02(b) remains in effect until 12:00 a.m. on January 1, 2021.


                                                       3
 Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 4 of 21 PageID 4




(id. ¶¶ 260–265), private nuisance (id. ¶¶ 266–284), strict liability – damages under 376.313 (id.

¶¶ 285–289), and unjust enrichment (id. ¶¶ 290–293).

       7.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiff and a copy is being filed with the Clerk of the Circuit Court of the Fifth

Judicial Circuit in and for Marion County, Florida.

       8.      By filing a Notice of Removal in this matter, Tyco and Chemguard do not waive

the rights of any Defendant to object to service of process, the sufficiency of process, jurisdiction

over the person, or venue; and Tyco and Chemguard specifically reserve the rights of all

Defendants to assert any defenses and/or objections to which they may be entitled.

       9.      Tyco and Chemguard reserve the right to amend or supplement this Notice of

Removal.

       10.     If any question arises as to the propriety of the removal of this action, Tyco and

Chemguard request the opportunity to present a brief and oral argument in support of removal.

                    REMOVAL IS PROPER UNDER THE FEDERAL
                  OFFICER REMOVAL STATUTE, 28 U.S.C. § 1442(a)(1)

       11.     Removal here is proper under 28 U.S.C. § 1442(a)(1), which provides for removal

when a defendant is sued for acts undertaken at the direction of a federal officer. Removal is

appropriate under this provision where the removing defendant establishes that: “(a) it is a ‘person’

within the meaning of the statute; (b) there is a causal nexus between its actions, taken pursuant to

a federal officer’s directions, and plaintiff’s claims; and (c) it can assert a ‘colorable federal

defense.’” Durham, 445 F.3d at 1251 (citations omitted); see Mesa v. California, 489 U.S. 121,

124–25, 129–31, 133–35 (1989); Cuomo v. Crane Co., 771 F.3d 113, 115 (2d Cir. 2014); Bennett

v. MIS Corp., 607 F.3d 1076, 1085 (6th Cir. 2010); Caver v. Cent. Alabama Elec. Coop., 845 F.3d

1135, 1142 (11th Cir. 2017); Isaacson, 517 F.3d at 135.



                                                 4
 Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 5 of 21 PageID 5




       12.     Removal rights under the federal officer removal statute, 28 U.S.C. § 1442, are

much broader than under the general removal statute, 28 U.S.C. § 1441. Suits against defendants

acting on behalf of federal officers “may be removed despite the nonfederal cast of the complaint;

the federal-question element is met if the defense depends on federal law.” Jefferson Cty., Ala. v.

Acker, 527 U.S. 423, 431 (1999). Thus, the “well-pleaded complaint” rule does not apply to

removal under Section 1442, and an action may be removed under the statute so long as the

defendant’s allegations in the notice of removal show a plausible basis for assertion of a federal

defense. See Durham, 445 F.3d at 1253; Acker, 527 U.S. at 432 (crediting removing defendants’

theory of the case under § 1442). This is because § 1442 protects “the government’s need to

provide a federal forum for its officers and those who are ‘acting under’ a federal office.” Albrecht

v. A.O. Smith Water Prods., 2011 WL 5109532, at *3 (S.D.N.Y. Oct. 21, 2011) (citations omitted).

“This statute is an incident of federal supremacy and is designed to provide federal officials with

a federal forum in which to raise defenses arising from their official duties.” State of Fla. v. Cohen,

887 F.2d 1451, 1453 (11th Cir. 1989) (citations omitted). This important federal policy “should

not be frustrated by a narrow, grudging interpretation of [§] 1442(a)(1).” Willingham v. Morgan,

395 U.S. 402, 407 (1969); see Durham, 445 F.3d at 1252. To the contrary, 28 U.S.C. § 1442 as a

whole must be liberally construed in favor of removal. Papp v. Fore-Kast Sales Co., 842 F.3d

805, 812 (3d Cir. 2016).

       13.     All requirements for removal under § 1442(a)(1) are satisfied here. See, e.g., Ayo

v. 3M Co., 2018 WL 4781145 (E.D.N.Y. Sept. 30, 2018) (denying motion to remand and finding

that federal officer removal was proper in case against Tyco, Chemguard, and other manufacturers

of MilSpec AFFF). In fact, in cases quite similar to this one, the judge overseeing the In re

Aqueous Film-Forming Foams Products Liability Litigation multi-district litigation has found




                                                  5
    Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 6 of 21 PageID 6




several times that removal under § 1442 was proper. See Order, In re Aqueous Film-Forming

Foams Products Liability Litigation, MDL No. 2:18-mn-2873-RMG, ECF No. 103 (D.S.C. May

24, 2019) (“MDL Order 1”) at 3–6 (removal requirements satisfied because Tyco demonstrated

that it manufactured AFFF under the guidance of the U.S. military); Order, In re Aqueous Film-

Forming Foams Products Liability Litigation, MDL No. 2:18-mn-2873-RMG, ECF No. 320

(D.S.C. Sept. 27, 2019) (“MDL Order 2”) at 3–5 (removal requirements satisfied where plaintiff’s

injuries were plausibly caused in part by MilSpec AFFF used at Part 139 airports); Order, In re

Aqueous Film-Forming Foams Products Liability Litigation, MDL No. 2:18-mn-2873-RMG, ECF

No. 325 (D.S.C. Oct. 1, 2019) (“MDL Order 3”) at 3–6 (upholding removal where defendants

alleged that plaintiff’s injuries were plausibly caused in part by MilSpec AFFF used at Part 139

airport, notwithstanding plaintiff’s assertion that it did not believe the airport was a source of PFAS

affecting it). Given its experience with the claims and defenses in AFFF litigation, the MDL

Court’s rulings clearly demonstrate that this case, too, is properly removed to federal court.2

A.       MilSpec AFFF

         14.     Since the 1960s, the United States military has used MilSpec AFFF that meets

military specifications on military bases, airfields, and Navy ships—settings where fuel fires are

inevitable and potentially devastating—to train its personnel, put out fires, save lives, and protect

property. Indeed, the United States Naval Research Laboratory developed AFFF in response to

deadly, catastrophic fires aboard the aircraft carriers USS Forrestal in 1967 and USS Enterprise in

1969.3 Decades later, the Naval Research Laboratory described the development of AFFF as “one




2
    Following removal, Tyco and Chemguard intend to designate this action for transfer to the MDL.
3
 See Press Release 71-09r, U.S. Naval Research Lab., Navy Researchers Apply Science to Fire Fighting
(Oct. 23, 2009), https://tinyurl.com/y2jq4q4w (last visited Dec. 27, 2020).


                                                    6
    Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 7 of 21 PageID 7




of the most far-reaching benefits to worldwide aviation safety[.]”4

          15.     The manufacture and sale of MilSpec AFFF is governed by rigorous military

specifications created and administered by Naval Sea Systems Command.                    The applicable

specification, Mil-F-24385, was first promulgated in 1969, and has been revised a number of times

since then.5 All MilSpec AFFF products must be qualified for listing on the applicable Qualified

Products List prior to military procurement. Prior to such listing, a manufacturer’s products are

examined, tested, and approved to be in conformance with specification requirements.6 The

MilSpec designates Naval Sea Systems Command as the agency responsible for applying these

criteria and determining whether AFFF products satisfy the MilSpec’s requirements.7 After a

product is added to the Qualified Products List, “[c]riteria for retention of qualification are applied

on a periodic basis to ensure continued integrity of the qualification status.”8 Naval Sea Systems

Command reserves the right to perform any of the quality assurance inspections set forth in the

specification where such inspections are deemed necessary to ensure supplies and services

conform to prescribed requirements.

          16.     From its inception until very recently, the MilSpec included the express

requirement that MilSpec AFFF contain “fluorocarbon surfactants”—the class of chemical

compounds that includes PFOA, PFOS, and Short-Chain PFAS—the very compounds at issue in



4
  U.S. Navy, NRL/MR/1001-06-8951, The U.S. Naval Research Laboratory (1923–2005): Fulfilling the
Roosevelts’ Vision for American Naval Power 37 (2006) (“Fulfilling the Roosevelts’ Vision”),
http://bit.ly/2mujJds (last visited Dec. 27, 2020).
5
   The 1969 MilSpec and all its revisions and amendments through April 2020 are available at
https://tinyurl.com/yxwotjpg (last visited Dec. 27, 2020).
6
  Dep’t of Defense SD-6, Provisions Governing Qualification 1 (Feb. 2014), https://tinyurl.com/y5asm5bw
(last visited Dec. 27, 2020).
7
    See MIL-F-24385F (SH) at 20 (Aug. 5, 1994), https://tinyurl.com/y7hogmao (last visited Dec. 27, 2020).
8
    Dep’t of Defense SD-6, at 1.


                                                     7
    Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 8 of 21 PageID 8




the Complaint here. This requirement has been in force for virtually the entire time period at issue

in the Complaint. And although in 2019 the MilSpec removed the modifier “fluorocarbon” from

“surfactants,” it expressly states that “the DoD intends to acquire and use AFFF with the lowest

demonstrable concentrations of . . . PFOS and PFOA” “[i]n the short term.” PFOA or PFOS are

unavoidably present at some concentrations in fluorocarbon surfactants, and the current MilSpec

expressly contemplates that AFFF formulations will contain PFOA and PFOS (subject to recently

imposed limits).

        17.    Plaintiff incorrectly alleges that the “AFFF Mil Spec has no relevance to the City’s

claims . . . because it may bear only on AFFF manufactured for and sold to the U.S. military.”

(Compl. ¶ 101). So-called “Part 139” airports are those serving scheduled passenger flights by

nine passenger (or larger) aircraft or unscheduled passenger flights by 31 passenger (or larger)

aircraft. See 14 C.F.R. § 139.1. The federal government requires Part 139 airports to use MilSpec

AFFF. On July 8, 2004, the FAA issued Advisory Circular 150/5210-6D, which stated that “AFFF

agents [used by Part 139 airports] must meet the requirements of Mil-F-24385F.”9 Although the

preamble indicated that the circular was for guidance only, on February 8, 2006, the FAA issued

a CertAlert clarifying that the MilSpec AFFF requirement was, in fact, mandatory and that “[a]ny

AFFF purchased after July 1, 2006 by an airport operator certificated under Part 139 must meet

[Mil-F-24385F].”10 The FAA explained:

        There are several reasons for this requirement. First of all, AFFF has to be
        compatible when mixed. AFFF manufactured by different manufacturers, although
        meeting the UL 162 standard, may not be compatible. AFFF meeting the Military
        Specification will always be compatible with other Military Specification AFFF no
        matter the manufacturer. Second, AFFF meeting the military specification requires

9
 See Advisory Circular 150/5210-6D at 4, Chapter 6, https://tinyurl.com/yxpk87ky (last visited Dec. 27,
2020).
10
   See DOT/FAA/TC-14/22, Impact of Alternative Fuels Present in Airports on Aircraft Rescue and
Firefighting Response at 25 (Aug. 2014), https://tinyurl.com/rt35dgp (last visited Dec. 27, 2020).


                                                  8
 Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 9 of 21 PageID 9




           less agent than AFFF meeting UL 162 to extinguish the same size fire. Finally, the
           requirement to use Mil Spec is in concert with the National Fire Protection
           Association National Fire Code 403, paragraph 5.1.2.1.11

           18.       On September 1, 2016, the FAA issued a superseding CertAlert, which reiterated

that “Airport operators must ensure any AFFF purchased after July 1, 2006, meets Mil-Spec

standards.”12        Thus, from July 1, 2006 to present, airport operators holding an FAA Airport

Operating Certificate have been required to purchase MilSpec AFFF for use.

           19.       The Airport, which is “owned and operated” by Plaintiff13 and located in Marion

County, is a Part 139 airport. See “Part 139 Airport Certification Status List,” available at

https://www.faa.gov/airports/airport_safety/part139_cert/ (Row 124). As such, the Airport is

required to stock and use MilSpec AFFF. On information and belief, the AFFF used and

discharged at the Airport since at least 2006 has been MilSpec AFFF. There have been several

aircraft fires at the Airport since 2006 that, on information and belief, required the use of MilSpec

AFFF.

           20.       Despite Plaintiff’s attempt to plead around federal officer jurisdiction by alleging

that “the AFFF resulting in the City’s injuries was used at non-military sites in and around Ocala,”

(Compl. ¶ 101), Plaintiff acknowledges that “PFAS-based AFFF products have been stored and

used . . . at hundreds of locations, such as . . . civilian airports” (id. ¶ 107), and it further alleges

that fire training exercises involving AFFF, which “may result in the release of thousands of

gallons of foam solution laced with PFAS” (id. ¶ 106), are “common, particularly on airfields” (id.

¶ 109). In the case of the Airport, the AFFF used since at least 2006 has been required to be


11
     Id. at 25-26.
12
  Federal Aviation Administration, Cert Alert No. 16-05: Update on Mil-Spec Aqueous Film Forming
Foam (AFFF) at 2 (Sept. 1, 2016), https://tinyurl.com/ya5pvbkh (last visited Dec. 27, 2020).
13
     Airport      History,     https://www.ocalafl.org/government/city-departments-j-z/ocala-international-
airport/airport-history (last visited Dec. 27, 2020).


                                                      9
Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 10 of 21 PageID 10




MilSpec AFFF. Plaintiff alleges that PFAS contamination caused by AFFF has been “detected in

several locations in Ocala” (id. ¶ 167) and that its claims center on, inter alia, PFAS contamination

of “infrastructure” that it owns and/or manages (id. ¶ 2). Because the Airport is owned and

operated by Plaintiff, any AFFF releases that have occurred there are within the literal scope of

Plaintiff’s claims relating to PFAS contamination of City-owned “infrastructure.”

        21.     Plaintiff also alleges that when AFFF is used, it releases PFAS “directly into the

environment in a manner enabling them to freely seep into the groundwater, contaminate drinking

water supplies, and travel long distances to cause further, widespread environmental

contamination.” (Compl. ¶ 105). Plaintiff further alleges that PFAS compounds “readily spread

into the natural environment upon release,” are “highly mobile and readily spread in the

environment,” and “contaminate soils and leach from the soil into groundwater, where they can

travel significant distances underground.” (Id. ¶¶ 62, 64). Upon information and belief, PFAS

from MilSpec AFFF used at the Airport is a source of the alleged off-site PFAS contamination that

gives rise at least in part, if not in total, to Plaintiff’s alleged injuries. The Airport is on the west

side of the City of Ocala and, on information and belief, is up-gradient from most of the City in

terms of groundwater flow, meaning that groundwater from the area of the Airport flows east

toward most of the rest of the City. On information and belief, there are numerous drinking water

wells to the east of the Airport that could serve as receptors for PFAS allegedly discharged in

AFFF at the Airport.

B.      All the Requirements of 28 U.S.C. § 1442(a)(1) Are Satisfied

                1.      The “Person” Requirement Is Satisfied

        22.     The first requirement for removal under the federal officer removal statute is

satisfied here because Tyco (a limited partnership) and Chemguard (a corporation) are “persons”

under the statute. For purposes of § 1442(a)(1), the term “‘person’” includes “‘companies,


                                                   10
Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 11 of 21 PageID 11




associations, firms, [and] partnerships[.]’” Papp, 842 F.3d at 812 (quoting 1 U.S.C. § 1); see

Bennett, 607 F.3d at 1085 (holding that a non-natural entity is a “person” for purposes of

§ 1442(a)(1)); Isaacson, 517 F.3d at 135–36 (same); Anesthesiology Assocs. of Tallahassee, Fla.,

P.A. v. Blue Cross Blue Shield of Fla., Inc., 2005 WL 6717869, at *2 (11th Cir. Mar. 18, 2005)

(same); Killam v. Air & Liquid Sys., Inc., 2016 WL 7438434, at *2 (M.D. Fla. Dec. 27, 2016)

(same).

                2.     The “Acting Under” Requirement Is Satisfied

          23.   The second requirement (“acting under” a federal officer) is satisfied when an entity

assists or helps carry out, the duties or tasks of a federal officer. Isaacson, 517 F.3d at 137. “The

words ‘acting under’ are to be interpreted broadly[.]” Id. at 136 (citations omitted); see also Caver,

845 F.3d at 1142 (“The phrase ‘acting under’ is broad and thus we ‘liberally construe’ this portion

of § 1442(a)(1).” (citations omitted)). Federal courts “have explicitly rejected the notion that a

defendant could only be ‘acting under’ a federal officer if the complained-of conduct was done at

the specific behest of the federal officer or agency.” Papp, 842 F.3d at 813.

          24.   The requirement is met here because Plaintiff’s claims, at least in part, challenge

Tyco’s and Chemguard’s alleged conduct in providing vital products “that, in the absence of

Defendants, the Government would have had to produce itself.” Isaacson, 517 F.3d at 137; Caver,

845 F.3d at 1144 (quoting Watson, 551 U.S. at 154). MilSpec AFFF is a mission critical military

and aviation safety product that, without the support of private contractors, the government would

have to produce for itself. See Ayo, 2018 WL 4781145, at *9 (describing MilSpec AFFF as a

“mission-critical” and “life-saving product” used by all branches of the U.S. armed forces and

NATO members (internal quotation marks omitted)). The Naval Research Laboratory states that,

“[a]lthough [it] was responsible for the original concepts and formulations, it was necessary to

elicit the aid of the chemical industry to synthesize the fluorinated intermediates and agents to


                                                 11
Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 12 of 21 PageID 12




achieve improvements in formulations.”14 Accordingly, the military has long depended upon

outside contractors like Tyco and Chemguard to develop and supply AFFF. See Ayo, 2018 WL

4781145, at *8–9 (holding that Tyco, Chemguard, and other AFFF manufacturers were “acting

under” a federal officer in connection with the manufacture and sale of MilSpec AFFF); see also

MDL Order 1 at 3–4 (finding that the “acting under” requirement was satisfied because Tyco

demonstrated that it was manufacturing AFFF under the U.S. military’s guidance); MDL Order 2

at 3–4 (same for AFFF used at Part 139 airport); MDL Order 3 at 3–4 (same). If Tyco, Chemguard,

and other manufacturers did not provide MilSpec AFFF for use at Part 139 airports, the

government would have to manufacture and provide the product itself.

          25.     In designing, manufacturing and supplying the MilSpec AFFF products at issue,

Tyco and Chemguard acted under the direction and control of one or more federal officers.

Specifically, Tyco and Chemguard acted in accordance with detailed specifications, promulgated

by Naval Sea Systems Command, that govern AFFF formulation, performance, testing, storage,

inspection, packaging, and labeling. Further, the AFFF products in question were subject to

various tests by the United States Navy before and after being approved for use by the military and

for inclusion on the Qualified Products List maintained by the United States Department of

Defense.15

                  3.      The Causation Requirement Is Satisfied

          26.     The next requirement, that a defendant’s actions were taken “under color of federal

office . . . has come to be known as the causation requirement.” Isaacson, 517 F.3d at 137

(alteration, citations, and internal quotation marks omitted).            “The hurdle erected by this


14
     Fulfilling the Roosevelts’ Vision at 37; see also Ayo, 2018 WL 4781145, at *3 (same).
15
    See Dep’t of Defense, SD-6, at 1; see also MIL-F-24385F (SH) at 20 (Aug. 5, 1994),
https://tinyurl.com/y7hogmao (last visited Dec. 27, 2020).


                                                     12
Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 13 of 21 PageID 13




requirement is quite low.” Caver, 845 F.3d at 1144 (quoting Isaacson, 517 F.3d at 137). Courts

“credit Defendants’ theory of the case when determining whether [this] causal connection exists.”

Isaacson, 517 F.3d at 137 (citation omitted); see also Acker, 527 U.S. at 432.16

        27.     “To show causation, Defendants must only establish that the act that is the subject

of Plaintiffs’ attack … occurred while Defendants were performing their official duties.” Isaacson,

517 F.3d at 137–38 (emphasis in original); Caver, 845 F.3d at 1144 (explaining that the “relating

to” language in Section 1442(a)(1) that is the source of the causation requirement “is broad and

requires only a connection or association between the act in question and the federal office”

(citation and internal quotation marks omitted)).

        28.     Here, Plaintiff’s claims arise at least in part from Tyco’s and Chemguard’s

production and sale of AFFF manufactured to military specifications for use at a Part 139 airport

within the City of Ocala. Plaintiff alleges that the use of PFAS in AFFF is the source of their

injuries. Tyco and Chemguard contend that the use of such chemicals in MilSpec AFFF was

required by military specifications. The conflict is apparent: MilSpec AFFF was developed by

Tyco, Chemguard, and other manufacturers to meet specifications established by the Department

of Defense. Military installations and Part 139 airports are required to employ MilSpec AFFF.

The design choices Plaintiff is attempting to impose, via state tort law, would create a conflict in

which Tyco and Chemguard could not comply with both the MilSpec and the purported state-

prescribed duty of care. See Boyle v. United Techs. Corp., 487 U.S. 500, 509 (1988); see also Ayo,

2018 WL 4781145, at *9 (“[T]here is evidence of a ‘casual connection’ between the use of PFCs

in AFFF and the design and manufacture of AFFF for the government.” (citation omitted)); MDL



16
  The “acting under” and “under color of” prongs overlap. Both “are satisfied if the actions subject to suit
resulted directly from government specifications or direction.” Albrecht, 2011 WL 5109532, at *5.


                                                    13
Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 14 of 21 PageID 14




Order 1 at 5–6 (“Here, [Plaintiff]’s claims arise out of use of AFFF products that it claims Tyco

manufactured and sold, and for which the U.S. military imposes MilSpec standards. The Court . .

. finds that the causation element of federal officer removal is satisfied here.”); see also MDL

Order 2 at 5 (finding the causation element of federal officer removal satisfied where

Tyco/Chemguard’s AFFF products, “for which the military imposes MilSpec standards,” were

used at several Part 139 airports); MDL Order 3 at 5–6 (same as to MilSpec AFFF used at a single

airport).

               4.       The “Colorable Federal Defense” Requirement Is Satisfied

        29.     The final requirement (“colorable federal defense”) is satisfied by Tyco’s and

Chemguard’s assertion of the government contractor defense.

        30.     At the removal stage, a defendant need only show that its government contractor

defense is colorable. “The colorable federal ‘defense need only be plausible; its ultimate validity

is not to be determined at the time of removal.’” Caver, 845 F.3d at 1145 (quoting Magnin v.

Teledyne Cont’l Motors, 91 F.3d 1424, 1427 (11th Cir. 1996)). Rather, “a core purpose of federal

officer removal is to have the validity of the federal defense tried in federal court.” Id.; see also

Bennett, 607 F.3d at 1089 (“[A] colorable federal defense need only be plausible . . . [and] a district

court is not required to determine its validity at the time of removal.”) (citations omitted); Isaacson,

517 F.3d at 139 (“To be ‘colorable,’ the defense need not be ‘clearly sustainable,’ as the purpose

of the statute is to secure that the validity of the defense will be tried in federal court.” (citation

omitted)). At the removal stage, the inquiry “is purely jurisdictional, and neither the parties nor

the district courts should be required to engage in fact-intensive motion practice, pre-discovery, to

determine the threshold jurisdictional issue. A merely ‘colorable’ defense is sufficient to ‘assure

the federal court that it has jurisdiction to adjudicate the case.’” Cuomo, 771 F.3d at 116 (quoting

Kircher v. Putnam Funds Tr., 547 U.S. 633, 644 n.12 (2006)); Caver, 845 F.3d at 1145 (“The law


                                                  14
Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 15 of 21 PageID 15




does not require that the removing defendant virtually win his case before it can be removed.”

(citing Acker, 527 U.S. at 431)).17 Moreover, “this inquiry is undertaken whilst viewing the facts

in the light most favorable to Defendants[.]” Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770,

783–84 (E.D. Pa. 2010). “Precisely in those cases where a plaintiff challenges the factual

sufficiency of the defendant’s defense, the defendant should have the opportunity to present [his]

version of the facts to a federal, not a state, court.” Cuomo, 771 F.3d at 116 (alteration in original;

citation and internal quotation marks omitted); see also Bennett, 607 F.3d at 1090–91.

        31.      Under the government contractor defense, the defendant is not liable for alleged

defects or negligence with respect to military equipment or supplies “when (1) the United States

approved reasonably precise specifications; (2) the equipment conformed to those specifications;

and (3) the supplier warned the United States about the dangers in the use of the equipment that

were known to the supplier but not to the United States.” Boyle, 487 U.S. at 512.

        32.      Tyco and Chemguard have satisfied these elements for purposes of removal. As

discussed above, Naval Sea Systems Command approved reasonably precise specifications,

governing MilSpec AFFF formulation, performance, testing, storage, inspection, packaging, and

labeling. Tyco’s and Chemguard’s products appeared on the DOD Qualified Products List, which

could have happened only if Naval Sea Systems Command had first determined that they

conformed to the MilSpec. See Ayo, 2018 WL 4781145, at *13 (“[T]here is colorable evidence

that Manufacturing Defendants’ Mil-Spec AFFF is not a stock product and that the government

approved reasonably precise specifications requiring them to use PFCs, including PFOS and




17
   See also Kraus v. Alcatel-Lucent, 2018 WL 3585088, at *2 (E.D. Pa. July 25, 2018) (“A court does not
‘determine credibility, weigh the quantum of evidence or discredit the source of the defense’ at this stage.
Instead, [the court] only determine[s] whether there are sufficient facts alleged to raise a colorable defense.”
(citations omitted)).


                                                      15
Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 16 of 21 PageID 16




PFOA, in their products.”); see also id. (“There is also colorable evidence . . . that Manufacturing

Defendants’ AFFF products conformed to the government’s reasonably precise specifications.”);

MDL Order 1 at 5 (finding Tyco demonstrated a colorable defense “where it contends that its

AFFF products were manufactured according to the U.S. military’s MilSpec specifications”);

MDL Order 2 at 4 (same, as to Tyco/Chemguard); MDL Order 3 at 5 (same, as to

Tyco/Chemguard).

        33.     Moreover, the government was adequately informed regarding alleged product-

related “dangers,” Boyle, 487 U.S. at 512, to exercise its discretionary authority in specifying and

procuring MilSpec AFFF. The military specifications have long included testing protocols and

requirements for toxicity, chemical oxygen, and biological demand. Indeed, it is clear that the

United States has long understood that AFFF contain PFAS and may contain or break down into

PFOS and/or PFOA; that AFFF constituents can migrate through the soil and potentially reach

groundwater; and that it has been reported that this may raise environmental or health issues.18 For

example, as early as October 1980, a report supported by the U.S. Navy Civil Engineering

Laboratory, U.S. Air Force Engineering Service Center, and the U.S. Army Medical Research and

Development Command stated that AFFF contained fluorocarbons and that “[a]ll of the

constituents resulting from fire fighting exercises are considered to have adverse effects

environmentally.”19 More recently, in a November 2017 report to Congress, the Department of

Defense acknowledged the concerns raised by the EPA regarding PFOS and PFOA. Nonetheless,

it still described AFFF containing PFOS or PFOA as a “mission critical product [that] saves lives


18
   See, e.g., EPA, Revised Draft Hazard Assessment of Perfluorooctanoic Acid and its Salts, at 1–6 (Nov.
4, 2002) (excerpt).
19
  See Edward S. K. Chian et al., Membrane Treatment of Aqueous Film Forming Foam (AFFF) Wastes for
Recovery of Its Active Ingredients 1 (Oct. 1980), http://www.dtic.mil/dtic/tr/fulltext/u2/a136612.pdf (last
visited Dec. 27, 2020).


                                                    16
Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 17 of 21 PageID 17




and protects assets by quickly extinguishing petroleum-based fires[.]”20 Indeed, Naval Sea

Systems Command continues to require that MilSpec AFFF contain “surfactants,” and recognizes

that PFAS, including PFOS and PFOA, will be present (subject to recently imposed limits for

PFOS and PFOA) in AFFF formulations. See Ayo, 2018 WL 4781145, at *12 (“That the DoD

knows of the alleged risks of PFC-based AFFF products but continues to purchase them supports

the position that the government approved reasonably precise specifications for the claimed

defective design.” (citation omitted)); MDL Order 1 at 5 (“As to whether Tyco adequately

informed the U.S. military of dangers associated with its AFFF products of which the military was

not already aware, Tyco points to materials such as a November 2017 Department of Defense

report to Congress, in which the agency acknowledged the [EPA]’s stated concerns with

PFOS/PFOA in drinking water . . . .”).

       34.     At minimum, these facts constitute colorable evidence that Naval Sea Systems

Command “made a discretionary determination” regarding the formulation of MilSpec AFFF after

weighing the fire-suppression benefits against the alleged risks. See Twinam v. Dow Chem. Co.

(In re “Agent Orange” Prod. Liab. Litig.), 517 F.3d 76, 90 (2d Cir. 2008); see also Albrecht, 2011

WL 5109532, at *5 (“A defendant is not required to warn the government where ‘the government

knew as much or more than the defendant contractor about the hazards of the product.’” (citation

omitted)). Where, as here, the government has exercised “discretionary authority over areas of

significant federal interest such as military procurement,” the government contractor defense

applies. In re “Agent Orange” Prod. Liab. Litig., 517 F.3d at 89–90; see also Ayo, 2018 WL

4781145, at **10, 12–13.



20
  Dep’t of Defense, Aqueous Film Forming Foam Report to Congress 1–2 (Oct. 2017) (pub. Nov. 3, 2017),
https://tinyurl.com/y7chztbq (last visited Dec. 27, 2020).


                                                 17
Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 18 of 21 PageID 18




       WHEREFORE, Tyco and Chemguard hereby remove this action from the Circuit Court of

the Fifth Judicial Circuit in and for Marion County, Florida, to this Court.



Dated: December 28, 2020                      Respectfully submitted,

                                              CARLTON FIELDS, P.A.

                                              By: /s/ Michael D. Sloan
                                              Stephen J. Krigbaum (FBN 978019)
                                              (skrigbaum@carltonfields.com)
                                              Michael D. Sloan (FBN 104385)
                                              (msloan@carltonfields.com)
                                              CityPlace Tower – Suite 1200
                                              525 Okeechobee Boulevard
                                              West Palm Beach, FL 33401
                                              Tel: (561) 659-7070
                                              Fax: (561) 659-7368

                                              Counsel for Tyco Fire Products, LP &
                                              Chemguard, Inc.




                                                 18
Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 19 of 21 PageID 19




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 28, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that copies of the foregoing

NOTICE OF REMOVAL, with its Exhibits, were served on all parties on the attached Service

List via first class U.S. Mail on December 28, 2020.


                                            /s/ Michael D. Sloan
                                            Michael D. Sloan




                                               19
Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 20 of 21 PageID 20




                                     SERVICE LIST
Vanessa Thomas                                   Jay W. Eisenhofer
Charles R. Forman                                Kyle J. McGee
FORMAN & THOMAS                                  Diandra S. Debrosse Zimmerman
723 East Fort King Street                        Viola Vetter
Ocala, FL 34471                                  Jason Wilson
Tel. (352) 732-3915                              GRANT & EISENHOFER P.A.
vthomas.pleadings@gmail.com                      123 Justison Street
crforman@hotmail.com                             Wilmington, DE 19801
                                                 Tel: (302) 622-7000 / Fax: (302) 622-7100
Attorneys for Plaintiff
                                                 jeisenhofer@gelaw.com
                                                 kmcgee@gelaw.com
                                                 ddebrosse@gelaw.com
                                                 vvetter@gelaw.com
                                                 jwilson@gelaw.com
                                                 Attorneys for Plaintiff
                                                 (not yet admitted pro hac vice)

Richard F. Bulger                                Jonathan I. Handler
Daniel L. Ring                                   Keith H. Bensten
Sarah I. Rashid                                  DAY PITNEY LLP
Tyler D. Alfermann                               One Federal Street, 29th Floor
MAYER BROWN LLP                                  Boston, MA 02110
71 South Wacker Drive                            Tel: (617) 345-4600 / Fax: (617) 206-9324
Chicago, IL 60606                                jihandler@daypitney.com
Tel: (312) 782-0600 / Fax: (312) 706-8789        kbensten@daypitney.com
rbulger@mayerbrown.com
                                                 Counsel for Defendants Chubb Fire, Ltd.,
dring@mayerbrown.com
                                                 Kidde-Fenwal, Inc., Kidde PLC, Inc., United
srashid@mayerbrown.con
                                                 Technologies Corporation, and UTC Fire &
talfermann@mayerbrown.com
                                                 Security Americas Corporation, Inc.
Counsel for Defendant 3M Company

Michael L. Carpenter                             Keith E. Smith
GRAY LAYTON KERSH SOLOMON                        GREENBERG TRAURIG, LLP
FURR & SMITH, P.A.                               Three Logan Square
516 S. New Hope Road                             1717 Arch Street, Suite 400
Gastonia, NC 28054                               Philadelphia, PA 19103
Tel: (704) 865-4400 / Fax: (704) 866-8010        Tel: (215) 988-7800 / Fax: (215) 988-7801
mcarpenter@gastonlegal.com                       smithkei@gtlaw.com
Counsel for Defendant Buckeye Fire               Counsel for Defendant National Foam, Inc.
Equipment Company




                                            20
Case 5:20-cv-00623-JSM-PRL Document 1 Filed 12/28/20 Page 21 of 21 PageID 21




Kirk G. Warner                                   Marissa L. Curran
Clifton L. Brinson                               Britton St. Onge
Addie K.S. Ries                                  POLSINELLI PC
SMITH, ANDERSON, BLOUNT,                         100 S. Fourth Street, Suite 1000
DORSETT, MITCHELL & JERNIGAN, LLP                St. Louis, MO 63102
Wells Fargo Capital Center                       Tel: (314) 889-8000 / Fax: (314) 231-1776
150 Fayetteville Street, Suite 2300              mcurran@polsinelli.com
Raleigh, NC 27601                                bstonge@polsinelli.com
Tel: (919) 821-1220 / Fax: (919) 821-6800
                                                 Counsel for Defendants Corteva, Inc. and
kwarner@smithlaw.com
                                                 DuPont de Nemours, Inc.
cbrinson@smithlaw.com
aries@smithlaw.com
Counsel for Defendant Dynax Corporation

Stephen M. Nichols                               David R. Erickson
Farah S. Nicol                                   Brent Dwerlkotte
POLSINELLI LLP                                   Maurissa Rushton
2049 Century Park East, Suite 2900               SHOOK, HARDY & BACON L.L.P.
Los Angeles, CA 90067                            2555 Grand Blvd.
Tel: (310) 556-1801 / Fax: (310) 556-1802        Kansas City, MO 64108
snichols@polsinelli.com                          Tel: (816) 474-6550 / Fax: (816) 421-5547
fnicol@polsinelli.com                            derickson@shb.com
                                                 dbdwerlkotte@shb.com
Counsel for Defendants Corteva, Inc. and
                                                 mrushton@shb.com
DuPont de Nemours, Inc.
                                                 Counsel for Defendants E.I. du Pont de
                                                 Nemours and Company, The Chemours
                                                 Company, and The Chemours Company FC,
                                                 LLC
Angus Fire Armour Corporation                    Arkema, Inc.
c/o The Prentice-Hall Corp. System, Inc.         c/o Corporation Service Company
251 Little Falls Drive                           1201 Hays Street
Wilmington, DE 19808                             Tallahassee, FL 32301-2525

AGC Chemicals Americas, Inc.                     BASF Corp.
c/o The Corporation Trust Company                c/o CT Corporation System
Corporation Trust Center                         1200 S. Pine Island Road
1209 Orange Street                               Plantation, FL 33324
Wilmington, DE 19801
Clariant Corporation
c/o Corporation Service Company
1201 Hays Street
Tallahassee, FL 32301-2525




                                            21
